Case 9:18-cv-80176-BB Document 92-6 Entered on FLSD Docket 02/14/2019 Page 1 of 24



                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA



  IRA KLEIMAN,
  as personal representative of
  the estate of David Kleiman,
  and W&K INFO DEFENSE RESEARCH,
  LLC

         Plaintiffs,

  v.                                                           Case No. 9:18-cv-80176 (BB/BR)

  CRAIG WRIGHT,

        Defendant.
  _____________________________________/

                             CRAIG WRIGHT’S RESPONSE TO
                       PLAINTIFFS’ FIRST REQUEST FOR PRODUCTION

         In accordance with Rule 34 of the Federal Rules of Civil Procedure, Defendant Craig

  Wright responds to Plaintiffs’ First Request for Production (the “Requests”) as follows:

                                  PRELIMINARY STATEMENT

         Dr. Wright has not completed his investigation of this action. The responses set forth

  below are based on his knowledge, information, and belief at this time. The individual responses

  and objections are not intended to be, and should not be interpreted as, a representation as to the

  existence or nonexistence of specific documents in his possession, custody, or control. Dr.

  Wright incorporates by reference this preliminary statement in each of his specific responses

  below and reserves the right to amend or supplement his response to each specific request.

         Dr. Wright has provided a draft confidentiality order to Plaintiffs and the parties are

  currently negotiating such an order, but with no confidentiality order in place, Dr. Wright objects

  to the production of any documents until such order has been entered by the Court. Further, the
Case 9:18-cv-80176-BB Document 92-6 Entered on FLSD Docket 02/14/2019 Page 2 of 24



  parties have not yet agreed on an ESI protocol. Dr. Wright objects to the production of any

  electronic documents until after the parties agree to an ESI protocol and search terms, due to the

  facts that potentially responsive ESI is located outside the United States and Plaintiffs seek

  documents and information dating back more than a decade.

         Subject to the responses and objections set forth below, Dr. Wright agrees to produce

  responsive, non-privileged documents in his possession, custody, or control in a mutually

  agreeable fashion on a rolling basis as such documents become available. Dr. Wright’s counsel is

  available to meet and confer with Plaintiffs’ counsel regarding these responses and objections at

  a mutually convenient time.

                           SPECIFIC RESPONSES TO DEFINITIONS

  Definition No. 51

         Dr. Wright objects to this definition to the extent it includes documents that are protected

  by the attorney-client privilege, attorney work-product doctrine, spousal privilege, or any other

  privilege or protection from production under relevant statutes and case law, including the laws

  of foreign nations. He also objects to this definition to the extent that it seeks to impose on him

  obligations greater than those set forth in the Federal Rules of Civil Procedure. In addition, Dr.

  Wright objects to this definition because it is vague and overbroad; for instance, “computer data

  of any kind whatsoever” is both overbroad and utterly unclear as to the specific data or type of

  data sought. Dr. Wright further objects to this definition to the extent that it seeks documents

  available in the public domain, which are more convenient, less burdensome, and less expensive

  to obtain.




  1
    Dr. Wright notes that there is no Definition No. 4 and responds to the definitions as numbered
  in Plaintiff’s First Request for Production.


                                                    2
Case 9:18-cv-80176-BB Document 92-6 Entered on FLSD Docket 02/14/2019 Page 3 of 24



  Definition No. 6

         Dr. Wright objects to this definition to the extent that it seeks duplicative documents,

  including, but not limited to, electronic documents with the same hash value.

  Definition No. 7

         Dr. Wright objects to this definition to the extent that it seeks documents available in the

  public domain. Moreover, Dr. Wright objects to this definition to the extent that it seeks

  documents protected and restricted by the laws of foreign nations where the data was created or

  is maintained.

  Definition No. 8

         Dr. Wright objects to this definition to the extent that it seeks documents not in his

  possession, custody, or control. Dr. Wright further objects to this definition to the extent that it

  seeks documents that may be covered under confidentiality or non-disclosure agreements.

  Moreover, Dr. Wright objects to this definition to the extent that it seeks documents protected

  and restricted by the laws of foreign nations where the data was created or is maintained.

  Definition No. 13

         Dr. Wright objects to this definition to the extent that it seeks to impose on him

  obligations greater than those set forth in the Federal Rules of Civil Procedure. Dr. Wright

  further objects to this definition as it has no relevance to the requests and is not used here.

  Definition No. 14

         Dr. Wright objects to the use of the disjunctive to include the conjunctive (and vice

  versa), because it makes the requests unintelligible.




                                                    3
Case 9:18-cv-80176-BB Document 92-6 Entered on FLSD Docket 02/14/2019 Page 4 of 24



  Definition No. 16

         Dr. Wright objects to this definition to the extent that it seeks documents outside of his

  possession, custody, or control. Moreover, Dr. Wright objects to this definition to the extent that

  it seeks documents protected and restricted by the laws of foreign nations where the data was

  created or is maintained.

  Definition No. 17

         Dr. Wright objects to the time frame of “January 2006 through the present” as the claims

  in the Second Amended Complaint relate to actions and events beginning on March 12, 2008, at

  the earliest. Dr. Wright will not search for documents before March 12, 2008, or after the date

  the original complaint was filed on February 14, 2018.

                SPECIFIC RESPONSES TO REQUESTS FOR PRODUCTION

  Request No. 1

         All communications between you and David Kleiman occurring between January 2006

  and June 2013.

  Response to Request No. 1

         Dr. Wright objects to this request because it is grossly overbroad, unduly burdensome,

  harassing and oppressive, not proportional to the needs of the case, demands production of

  information that may contain trade secrets or confidential commercial information without the

  protections of a confidentiality order, and is not limited to information within Dr. Wright’s

  possession, custody, or control. Moreover, Dr. Wright objects to this request to the extent that it

  seeks documents protected and restricted by the laws of foreign nations where the data was

  created or is maintained.

         Specifically, this request is grossly overbroad, unduly burdensome, harassing, and




                                                   4
Case 9:18-cv-80176-BB Document 92-6 Entered on FLSD Docket 02/14/2019 Page 5 of 24



  oppressive for (1) seeking “all communications” from 13 years ago, even though the allegations

  in the Complaint begin with alleged events that purportedly occurred on March 12, 2008, and (2)

  for seeking communications with David Kleiman after his death in April 2013. As drafted, this

  request seeks information that has no relevance to the issues as framed by the pleadings and is

  wholly unnecessary for Plaintiffs to litigate their claims. This kind of discovery is expressly

  forbidden by the federal rules, which limit the scope of discovery to “nonprivileged matter[s]

  that [are] relevant to any party’s claim or defense . . . .” Fed. R. Civ. P. 26(b)(1).

           Finally, this request also improperly demands production of information that constitutes

  trade secrets, confidential commercial information, without the protection of a confidentiality

  order.

           Notwithstanding these objections, Dr. Wright will search for communications with David

  Kleiman in Dr. Wright’s possession, custody, and control beginning on March 12, 2008, through

  April 2013, regarding cryptocurrency, W&K Info Defense Research, LLC, presentations to the

  United States Department of Homeland Security, and trusts created for either Dr. Wright’s or

  David Kleiman’s benefit, after the parties agree to an ESI protocol and search terms. Dr. Wright

  will only produce any responsive material after a confidentiality order is entered by the Court.

  Request No. 2

           All documents, communications, or computer data (or copies of same) that belonged to

  David Kleiman and are in your possession or control. There is no time limit for this request.

  Response to Request No. 2

           Dr. Wright objects to this request because it is vague and unintelligible, overbroad,

  unduly burdensome, and demands production of information that may contain trade secrets or

  confidential commercial information without the protection of a confidentiality order.




                                                     5
Case 9:18-cv-80176-BB Document 92-6 Entered on FLSD Docket 02/14/2019 Page 6 of 24



         The request is improperly vague and unintelligible because Plaintiffs do not explain how,

  let alone what, documents, communications, or computer data might have “belonged” to David

  Kleiman, and provide no definition of this term. Further, whether David Kleiman ever had an

  ownership interest in any information Dr. Wright might possess is a matter of dispute. Moreover,

  the term “computer data” is undefined, and it is unclear what is meant by this term. Depending

  on the definition of “computer data”, this request could encompass data that cannot be reduced to

  discoverable form. Accordingly, Dr. Wright is unable to readily identify which documents, if

  any, might be responsive to this request.

         Even if it were not vague and unintelligible, this request would remain overbroad and

  unduly burdensome. It is not limited to a relevant time period or subject matter and Plaintiffs

  have not narrowed its scope to the issues as framed by the pleadings. It is not proportional to the

  needs of the case and is not necessary for Plaintiffs to adequately litigate their claims. Moreover,

  the term “computer data” is undefined and improperly vague, and its meaning is unclear.

  Depending on the definition of “computer data”, this request could include data that cannot be

  reduced to discoverable form. Accordingly, Dr. Wright is unable to readily identify which

  documents, if any, might be responsive to this request.

  Request No. 3

         All documents, communications, or computer data (or copies of same) that David

  Kleiman left in your possession. There is no time limit for this request.

  Response to Request No. 3

         Dr. Wright objects to this request because it is vague and unintelligible, overbroad,

  unduly burdensome, and demands production of information that may contain trade secrets or

  confidential commercial information without the protection of a confidentiality order.




                                                   6
Case 9:18-cv-80176-BB Document 92-6 Entered on FLSD Docket 02/14/2019 Page 7 of 24



          The request is improperly vague and unintelligible because Plaintiffs do not explain how,

  let alone what, documents, communications, or computer data David Kleiman might have “left”

  in Dr. Wright’s possession, and provide no definition of this term. Further, the implication of the

  request is that the David Kleiman had some ownership interest in the “documents,

  communications, or computer data” requested. However, whether David Kleiman ever had an

  ownership interest in any information Dr. Wright might possess is a matter of dispute.

  Additionally, whether any “documents, communications or computer data” David Kleiman may

  have been “left” with Dr. Wright were intended to be “left” with him is also a matter of dispute.

  Moreover, the term “computer data” is undefined and improperly vague, and it is unclear what is

  meant by this term. Depending on the definition of “computer data”, this request could include

  data that cannot be reduced to discoverable form. Accordingly, Dr. Wright is unable to readily

  identify which documents, if any, might be responsive to this request.

          Even if it were not vague and unintelligible, this request would remain overbroad and

  unduly burdensome. It is not limited to a relevant time period, subject matter, or to the issues as

  framed by the pleadings. It is, thus, not proportional to the needs of the case and is not necessary

  for Plaintiffs to adequately litigate their claims.

  Request No. 4

          All documents and communications related to the drafting and publication of the white

  paper entitled “Bitcoin: A Peer-to-Peer Electronic Cash System,” written under the

  pseudonymous name Satoshi Nakamoto (including drafts of same).

  Response to Request No. 4

          Dr. Wright objects to this request as improperly overbroad because it is not limited to the

  issues as framed by the pleadings, namely, David Kleiman’s alleged involvement in the




                                                        7
Case 9:18-cv-80176-BB Document 92-6 Entered on FLSD Docket 02/14/2019 Page 8 of 24



  publication referenced above. Dr. Wright also objects to this request to the extent it is duplicative

  of Request No. 1 and incorporates by reference his response to Request No. 1 as if fully stated

  here.

          Moreover, Dr. Wright objects because this request demands production of information

  that may contain privileged attorney-client communications and attorney-work product, as well

  as information that constitutes trade secrets or confidential commercial information, without the

  protection of a confidentiality order.

          Notwithstanding these objections, Dr. Wright will search for documents and

  communications with David Kleiman relevant to the drafting and publication of the white paper

  entitled “Bitcoin: A Peer-to-Peer Electronic Cash System,” written under the pseudonymous

  name Satoshi Nakamoto from March 12, 2008, through April 2013, after the parties agree to an

  ESI protocol and search terms. In addition, Dr. Wright will only produce any responsive material

  after a confidentiality order is entered by the Court.

  Request No. 5

          All documents, agreements, and communications relating in any way to W&K Info

  Defense Research, LLC.

  Response to Request No. 5

          Dr. Wright objects to this request as improperly overbroad because it is not limited to the

  issues as framed by the pleadings, demands information that has no relevance to those issues,

  and is not proportional to the needs of the case. For example, the Second Amended Complaint

  alleges that W&K Info Defense Research, LLC, didn’t even exist until February 14, 2011. Dr.

  Wright, further objects to this request to the extent that it seeks documents not within his

  possession, custody, or control. He also objects to this request to the extent it is duplicative of




                                                    8
Case 9:18-cv-80176-BB Document 92-6 Entered on FLSD Docket 02/14/2019 Page 9 of 24



  Request No. 1 and incorporates his response to that request here. Finally, Dr. Wright objects to

  this request to the extent it seeks information that contains privileged attorney-client

  communications, attorney work-product, or information that constitutes trade secrets or

  confidential commercial information without the protection of a confidentiality order.

         Notwithstanding these objections, Dr. Wright will search for communications,

  documents, and agreements relating to W&K Info Defense Research, LLC from January 1, 2011,

  through the February 14, 2018, after the parties agree to an ESI protocol and search terms. In

  addition, Dr. Wright will only produce any responsive material after a protective order is entered

  by the Court.

  Request No. 6

         All documents, agreements, and communications between you and Ramona Watts

  occurring between January 2006 and the present, that relate in any way to David Kleiman, W&K

  Info Defense Research, LLC, the whitepaper referenced in REQUEST 4, the Bitcoin protocol,

  bitcoins, bitcoin cash, or any other cryptocurrency.

  Response to Request No. 6

         Dr. Wright objects to this request because it is overbroad, improperly intrusive,

  oppressive and harassing, demands production of irrelevant information, is not proportional to

  the needs of the case, is unduly burdensome, seeks information that is not in his possession,

  custody, or control, and demands information that may contain attorney-client communications,

  attorney work-product, spousal communications, trade secrets, or confidential commercial

  information. Moreover, Dr. Wright objects to this request to the extent that it seeks documents

  protected and restricted by the laws of foreign nations where the data was created or is

  maintained.




                                                    9
Case 9:18-cv-80176-BB Document 92-6 Entered on FLSD Docket 02/14/2019 Page 10 of 24



          Specifically, this request is improperly overbroad and unduly burdensome because it

   demands information regarding communications with a non-party that may have occurred twelve

   years ago, even though none of the alleged events in the Second Amended Complaint are alleged

   to have occurred before March 12, 2008.

          Dr. Wright further objects to this request as improperly intrusive, oppressive, and

   harassing because it demands production of private communications between Dr. Wright and his

   spouse, Ramona Watts, that occurred during the time they were married and are protected from

   disclosure by the spousal communications privilege.

          Notwithstanding these objections, Dr. Wright will search for documents, agreements, and

   communications between himself and Ramona Watts occurring between March 12, 2008, and

   November 22, 2013 (the day before their marriage), that relate to David Kleiman or W&K Info

   Defense Research, LLC, after the parties agree to an ESI protocol and search terms. In addition,

   Dr. Wright will only produce any responsive material after a confidentiality order is entered by

   the Court.

   Request No. 7

          All documents and communications that relate in any way to a trust and/or company,

   corporation, or legal entity that are, in anyway [sic] connected or related to you, and that

   incorporates the word “tulip” or “tulips” in its name and/or documents.

   Response to Request No. 7

          Dr. Wright objects to this request because it is overbroad, demands production of

   irrelevant information, is not proportional to the needs of the case, is unduly burdensome, seeks

   documents that are not in Dr. Wright’s possession, custody, or control, and demands production

   of information that may contain attorney-client communications, attorney work-product, trade




                                                    10
Case 9:18-cv-80176-BB Document 92-6 Entered on FLSD Docket 02/14/2019 Page 11 of 24



   secrets, or confidential commercial information without the protections of a protective order. Dr.

   Wright further objects to this request to the extent that it seeks documents that may be subject to

   confidentiality agreements or non-disclosure agreements. Moreover, Dr. Wright objects to this

   request to the extent that it seeks documents protected and restricted by the laws of foreign

   nations where the data was created or is maintained.

          Notwithstanding these objections, Dr. Wright will search for documents and

   communications that relate to any trust, company, corporation, or legal entity in which he has

   any interest and incorporates the word “tulip” or “tulips” in “its name and/or documents” from

   January 1, 2011, through February 14, 2018, after the parties agree to an ESI protocol and search

   terms. In addition, Dr. Wright will only produce any responsive material after a confidentiality

   order is entered by the Court.

   Request No. 8

          All documents and communications that relate in any way to any trust that involves or

   relates to you, and which previously or presently, directly or indirectly, held, holds, controlled, or

   controls, or in any way holds an ownership interest in, bitcoins, bitcoin cash, or any other

   cryptocurrency. This includes a future expected interest and the right to control the

   cryptocurrency at some future date. For purposes of this request, “involved or relates to you”

   shall be construed in the broadest sense and includes trusts of which you obtained or will obtain

   any benefit from whatsoever no matter how indirect, or on which you serve as a trustee (or

   similar position), or over which you hold influence or control.

   Response to Request No. 8

          Dr. Wright objects to this request because it is vague and unintelligible, overbroad,

   improperly intrusive, oppressive, harassing and burdensome, not proportional to the needs of the




                                                    11
Case 9:18-cv-80176-BB Document 92-6 Entered on FLSD Docket 02/14/2019 Page 12 of 24



   case, amounts to financial discovery that no plaintiff may seek until and unless it obtains a final

   judgment, and demands production of trade secrets and confidential commercial information

   without the protection of a confidentiality order. Dr. Wright further objects to this definition to

   the extent that it seeks documents that may be covered under confidentiality or non-disclosure

   agreements. Moreover, Dr. Wright objects to this request to the extent that it seeks documents

   protected and restricted by the laws of foreign nations where the data was created or is

   maintained.

          This request is vague and unintelligible because it seeks documents that “relate” to “any

   trust” that “relates” to Dr. Wright, an undefined concept that makes no sense as written, which

   makes it impossible for Dr. Wright to discern what Plaintiffs are talking about. Plaintiffs magnify

   the impropriety of this unintelligible formulation by claiming that it should be “construed in the

   broadest sense,” which reduces this request to alphabet soup.

          Even if it were not vague and unintelligible, this request would remain improperly

   overbroad because it relies on an improperly overbroad purported definition of the term “trust,”

   is not limited to any time period as framed in the Amended Compliant or any location, seeks

   documents that have absolutely no relevance to the issues as framed by the pleadings, is not

   proportional to the needs of the case, and is not necessary for Plaintiffs to adequately litigate

   their claims.

          Moreover, this request amounts to oppressive harassment badly disguised as an unduly

   burdensome discovery request. No plaintiff may demand harassing and burdensome financial

   discovery that is not only wholly irrelevant to its purported claims but is the sort of inherently

   intrusive discovery that no plaintiff may seek until and unless it has obtained a final judgment.




                                                    12
Case 9:18-cv-80176-BB Document 92-6 Entered on FLSD Docket 02/14/2019 Page 13 of 24



   Dr. Wright reserves all rights to seek appropriate sanctions for Plaintiffs’ conduct, including an

   action for abuse of process and malicious prosecution.

           Even if Plaintiffs were permitted to harass Dr. Wright with wholly irrelevant, overbroad,

   premature financial discovery, this request would remain unduly burdensome. Requiring Dr.

   Wright to produce documents relating to “trusts” located anywhere in the world would be unduly

   burdensome because it would force Dr. Wright to incur massive expense and inconvenience in

   obtaining documents anywhere on Earth that might be responsive to this unintelligible,

   overbroad, oppressive, and harassing request.

          Dr. Wright further objects to this request to the extent it seeks documents that are not in

   his possession, custody, or control, or contain privileged attorney-client communications,

   attorney work-product, or information that constitutes trade secrets or confidential commercial

   information.

          Notwithstanding these objections, Dr. Wright will search for documents and

   communications from January 1, 2011, through February 14, 2018, related to any trust for which

   he is a beneficiary or trustee that holds or held any ownership in or rights to cryptocurrency, and

   that were contemplated in any contract with David Kleiman or W&K Info Research Defense,

   LLC, after the parties agree to an ESI protocol and search terms. In addition, Dr. Wright will

   only produce any responsive material after a confidentiality order is entered by the Court.

   Request No. 9

          All documents and communications that relate in any way to any company, corporation,

   or other legal entity that involves or relates to you, and which previously or presently, directly or

   indirectly, held, holds, controlled, or controls, or in any way holds an ownership interest in,

   bitcoins, bitcoin cash, or any other cryptocurrency. This includes a future expected interest and




                                                    13
Case 9:18-cv-80176-BB Document 92-6 Entered on FLSD Docket 02/14/2019 Page 14 of 24



   the right to control the cryptocurrency at some future date. For purposes of this request,

   “involved or relates to you” shall be construed in the broadest sense and includes companies,

   corporations, or legal entities you held or currently hold an ownership interest in (no matter how

   indirect), and ones you served as an officer, director, employee, agent, or person of authority to.

   Response to Request No. 9

          Dr. Wright objects to this request because it is vague and unintelligible, overbroad,

   improperly intrusive, oppressive, harassing and burdensome, not proportional to the needs of the

   case, amounts to financial discovery that no plaintiff is entitled to until and unless it obtains a

   final judgment, and demands production of trade secrets and confidential commercial

   information without the protection of a confidentiality order. Dr. Wright further objects to this

   request to the extent that it seeks documents that may be covered under confidentiality or non-

   disclosure agreements. Moreover, Dr. Wright objects to this request to the extent that it seeks

   documents protected and restricted by the laws of foreign nations where the data was created or

   is maintained.

          This request is vague and unintelligible because it seeks documents that “relate” to “any

   company, corporation or other legal entity” that “relates” to Dr. Wright, an undefined concept

   that makes no sense as written, which makes it impossible for Dr. Wright to discern what

   Plaintiffs are talking about. Plaintiffs magnify the impropriety of this unintelligible formulation

   by claiming that it should be “construed in the broadest sense,” which reduces this request to

   alphabet soup.

          Even if it were not vague and unintelligible, this request would remain improperly

   overbroad because it relies on an improperly overbroad, purported definition of “company,

   corporation or other legal entity,” is not limited to any location, seeks documents that have




                                                     14
Case 9:18-cv-80176-BB Document 92-6 Entered on FLSD Docket 02/14/2019 Page 15 of 24



   absolutely no relevance to the issues as framed by the pleadings, is not proportional to the needs

   of the case, and is not necessary for Plaintiffs to adequately litigate their claims.

          Moreover, this request amounts to oppressive harassment badly disguised as an unduly

   burdensome discovery request. No plaintiff may demand harassing and burdensome financial

   discovery that is not only wholly irrelevant to its purported claims, but the sort of inherently

   intrusive discovery a plaintiff may not seek until and unless it has obtained a final judgment. Dr.

   Wright reserves all rights to seek appropriate sanctions for Plaintiffs’ conduct, including an

   action for abuse of process and malicious prosecution.

           Even if Plaintiffs were permitted to harass Dr. Wright with wholly irrelevant, overbroad,

   premature financial discovery, this request would remain unduly burdensome. Requiring Dr.

   Wright to produce documents relating to “company[ies], corporation[s] or other legal entit[ies]”

   located anywhere in the world would be unduly burdensome because it would force Dr. Wright

   to incur massive expense and inconvenience in obtaining documents anywhere on Earth that

   might be responsive to this unintelligible, overbroad, oppressive and harassing request, whether

   or not in his possession, custody, or control.

          Dr. Wright further objects to this request to the extent it seeks documents that are not in

   his possession, custody, or control, and may contain privileged attorney-client communications,

   attorney work-product, or information that constitutes trade secrets or confidential commercial

   information.

   Request No. 10

          The complete and final version, without redaction, of the document or draft of document,

   attached as Exhibit A.




                                                     15
Case 9:18-cv-80176-BB Document 92-6 Entered on FLSD Docket 02/14/2019 Page 16 of 24



   Response to Request No. 10

           Dr. Wright objects to this request as unintelligible because it demands production of the

   “final version” of a “draft of” a document, an oxymoron that makes no sense. Dr. Wright also

   objects because this request is based on an illegally obtained document that has not been and

   cannot be authenticated. Dr. Wright further objects to this request to the extent that it seeks

   documents that are not within his possession, custody, or control.

           This request cites and relies on a wholly unauthenticated, unverified document, that was

   retrieved from an untrustworthy online source. The document referred to as “Exhibit A” appears

   to have a watermark from the website Gizmodo as well as three redactions. Dr. Wright has no

   idea whether Plaintiffs, their online source, or someone else made modifications to this

   document, let alone what modifications were made. Accordingly, this request boils down to an

   improper fishing expedition.

           Moreover, if and to the extent a responsive document might exist and might be in Dr.

   Wright’s possession, custody, or control, this request would be duplicative of Requests Nos. 1

   and 7. As such, Dr. Wright incorporates by reference his responses to Requests Nos. 1 and 7 as if

   fully stated here.

           Request No. 11

           All documents and communications that in any way relate to the trust or trusts referenced

   by the attached Exhibit A in the following places (emphasis added):

                  I acknowledge the trust and the transfer of Bitcoins to this trust.

                  David Kleiman, shall become the trustee for the transfer of the satoshi I have

                   received from Craig Wright.




                                                    16
Case 9:18-cv-80176-BB Document 92-6 Entered on FLSD Docket 02/14/2019 Page 17 of 24



                  I will form a trust to be managed by at least three people but not more than seven

                   at any time.

                  The return will be in the form of a return of control of a company to Dr Wright.

                   The company and trust will be managed and held in the Seychelles. This will be

                   designated by Tulips . . .

                  The trust MUST hold a balance of at least 100,000 Bitcoin at transfer to Dr

                   Wright in 2020 and all means to ensure this will be followed.

                  The trust will be accessible by two (2) of five keys . . .

                  If Dr Wright should die before 2020, the entire minus an amount noted below

                   value and trust holdings are to be transferred to Ramona Watts

                  If I should die, Dr Wright will be retuned shares in the Tulip trust and company

                   15 months after my death at his discretion.

   Response to Request No. 11

           Dr. Wright incorporates by reference his response to Request No. 10 as if fully stated

   here. This request also is vague and unintelligible because it seeks documents and

   communications that “in any way relate” to a “trust or trusts referenced by the attached Exhibit

   A,” which are unnamed and unidentified trusts in a document obtained from questionable online

   sources, and which makes it impossible for Dr. Wright to identify what documents, if any, might

   be responsive to this request.

           This request also is improperly overbroad because it demands “all documents and

   communications that in any way relate to the trust or trusts referenced by the attached Exhibit

   A,” with no limitation as to the issues Plaintiffs purport to raise in this action. This request also is

   improperly intrusive, oppressive, harassing, and burdensome.



                                                     17
Case 9:18-cv-80176-BB Document 92-6 Entered on FLSD Docket 02/14/2019 Page 18 of 24



           Even if Plaintiffs were permitted to harass Dr. Wright with wholly irrelevant, overbroad

   demands for “all documents” relating to any trust or company purportedly alluded to in

   documents purportedly retrieved from questionable internet sources, this request would remain

   unduly burdensome because it would force Dr. Wright to incur massive expense and

   inconvenience in obtaining documents anywhere on Earth that might be responsive to this

   overbroad, oppressive, and harassing request.

           Dr. Wright further objects to this request to the extent it seeks documents that are not in

   his possession, custody, or control, or contain privileged attorney-client communications,

   attorney work-product, or information that constitutes trade secrets or confidential commercial

   information.

           Moreover, if and to the extent any responsive document might exist and might be in Dr.

   Wright’s possession, custody, or control, this Request would be duplicative of Requests Nos. 1,

   7, and 8. As such, Dr. Wright incorporates by reference his responses to Requests Nos. 1, 7, and

   8 as if fully stated here.

   Request No. 12

           All documents and communications that in any way relate to the company referenced by

   the attached Exhibit A in these specific instances:

                  The return will be in the form of a return of control of a company to Dr Wright.

                   The company and trust will be managed and held in the Seychelles. This will be

                   designated by Tulips . . .

                  Dr. Wright will be retuned shares in the Tulip trust and company 15 months after

                   my death at his discretion.




                                                    18
Case 9:18-cv-80176-BB Document 92-6 Entered on FLSD Docket 02/14/2019 Page 19 of 24



   Response to Request No. 12

          Dr. Wright incorporates by reference his responses to Requests Nos. 10 and 11 as if fully

   stated here. Moreover, if and to the extent a document similar to the attached Exhibit A might

   exist and might be in Dr. Wright’s possession, custody, or control, this Request would be

   duplicative of Requests Nos. 1 and 7-9. As such, Dr. Wright incorporates by reference his

   responses to Requests Nos. 1 and 7-9 as if fully stated here.

   Request No. 13

          All documents relating to any company, corporation, legal entity, or trust that is in

   anyway related to you and is in anyway associated with the Seychelles.

   Response to Request No. 13

          Dr. Wright objects to this request because it is vague and unintelligible as written,

   overbroad, improperly intrusive, oppressive and harassing, unduly burdensome, and neither

   relevant nor proportional to the needs of the case. Moreover, Dr. Wright objects to this request to

   the extent that it seeks documents protected and restricted by the laws of foreign nations where

   the data was created or is maintained.

          This request is vague and unintelligible because it seeks documents “relating” to “any

   company, corporation, legal entity, or trust” that is “in anyway [sic] related” to Dr. Wright and is

   “in anyway [sic] associated” with the Seychelles. Even if “in any way related” were not

   impermissibly vague and overbroad, “in anyway associated with the Seychelles” is both. That a

   trust might be “associated with” a country is an undefined concept that makes no sense as

   written, which makes it impossible for Dr. Wright to discern what Plaintiffs are talking about.

          Even if it were not vague and unintelligible, this Request would remain overbroad

   because it is not limited to allegations in the Second Amended Complaint either in terms of time




                                                    19
Case 9:18-cv-80176-BB Document 92-6 Entered on FLSD Docket 02/14/2019 Page 20 of 24



   period or subject matter. Dr. Wright objects to the overbreadth of this request because it is

   neither relevant nor proportional to the needs of the case and is not necessary for Plaintiffs to

   adequately litigate their claims.

          Even if it Plaintiffs were permitted to harass Dr. Wright with wholly irrelevant,

   overbroad discovery, this request would remain unduly burdensome. Requiring Dr. Wright to

   produce documents located anywhere in the world relating to “any company, corporation, legal

   entity, or trust” that is “associated” with the Seychelles (whatever that means) would be unduly

   burdensome, because it would force Dr. Wright to incur massive expense and inconvenience in

   obtaining documents anywhere on Earth that might be responsive to this unintelligible,

   overbroad, oppressive, and harassing request.

          Finally, Dr. Wright objects to this request to the extent it seeks documents that are not in

   his possession, custody, or control, or contain privileged attorney-client communications,

   attorney work-product, or information that constitutes trade secrets or confidential commercial

   information without the protection of a confidentiality order.

          Notwithstanding these objections, Dr. Wright will search for documents related to any

   company, corporation, legal entity, or trust in which he has an interest that is located or

   incorporated in the Seychelles, and that was contemplated in any contract with David Kleiman or

   W&K Info Research Defense, LLC from January 1, 2011, through February 14, 2018, after the

   parties agree to an ESI protocol and search terms. In addition, Dr. Wright will only produce any

   responsive material after a confidentiality order is entered by the Court.

   Request No. 14

          All documents and communications relating to Design by Human Ltd.




                                                    20
Case 9:18-cv-80176-BB Document 92-6 Entered on FLSD Docket 02/14/2019 Page 21 of 24



   Response to Request No. 14

          Dr. Wright objects to this request because it is grossly overbroad, unduly burdensome,

   not relevant or proportional to the needs of the case, demands production of information that may

   contain trade secrets or confidential commercial information, and is not limited to information

   within Dr. Wright’s possession, custody, or control.

          Dr. Wright objects to this request as improperly overbroad because it is not limited to a

   relevant time period or subject matter, demands information that has no relevance to the issues as

   framed by the pleadings, is not relevant or proportional to the needs of the case, is not necessary

   for Plaintiffs to adequately litigate their claims, and amounts to an improper fishing expedition.

          Moreover, even if this request were not improperly overbroad, attempting to comply with

   it would impose undue burden and expense on Dr. Wright. This request also improperly demands

   production of information that is not within Dr. Wright’s possession, custody, or control. Dr.

   Wright further objects to this request to the extent that it seeks documents that may be subject to

   confidentiality or non-disclosure agreements. Moreover, Dr. Wright objects to this request to the

   extent that it seeks documents protected and restricted by the laws of foreign nations where the

   data was created or is maintained. Finally, Dr. Wright objects to this request to the extent it seeks

   information that contains trade secrets or confidential commercial information without the

   protection of a confidentiality order.

          Notwithstanding these objections, Dr. Wright will search for documents and

   communications relating to Design by Human Ltd. and relevant to David Kleiman or W&K Info

   Defense, Inc., in his possession, custody, and control from March 12, 2008, through February 14,

   2018, after the parties agree to an ESI protocol and search terms. In addition, Dr. Wright will

   only produce any responsive material after a confidentiality order is entered by the Court.




                                                    21
Case 9:18-cv-80176-BB Document 92-6 Entered on FLSD Docket 02/14/2019 Page 22 of 24



   Request No. 15

          All communications between you and Uyen Nguyen that occurred between January 1,

   2007 and the present.

   Response to Request No. 15

          Dr. Wright objects to this request because it is grossly overbroad, unduly burdensome,

   oppressive and harassing, is not relevant or proportional to the needs of the case, demands

   production of information that may contain privileged attorney-client communications, attorney

   work-product, trade secrets or confidential commercial information, and is not limited to

   information within Dr. Wright’s possession, custody, or control. Specifically, this request is

   grossly overbroad for seeking “all communications” beginning in 2007, in a case where

   Plaintiffs’ allegations regarding Ms. Nguyen begin in October 2012, and there is no allegation

   relevant to the Second Amended Complaint before March 12, 2008. Moreover, this request also

   is overbroad and improper for expressly seeking information that has no relevance to the issues

   as framed by the pleadings. It also improperly demands information that is not relevant or

   proportional to the needs of the case, is not necessary for Plaintiffs to adequately litigate their

   claims and amounts to an improper fishing expedition.

          The request also is oppressive and harassing, as well as unduly burdensome, for

   demanding “all communications” for 12 years, which would impose undue burden and expense

   on Dr. Wright. Dr. Wright also objects to this request to the extent it seeks information that

   contains privileged attorney-client communications, attorney work-product, or information that

   constitutes trade secrets or confidential commercial information without the protection of a

   confidentiality order. Moreover, Dr. Wright objects to this request to the extent that it seeks




                                                     22
Case 9:18-cv-80176-BB Document 92-6 Entered on FLSD Docket 02/14/2019 Page 23 of 24



   documents protected and restricted by the laws of foreign nations where the data was created or

   is maintained.

           Notwithstanding these objections, Dr. Wright will search for communications with Uyen

   Nguyen relevant to David Kleiman or W&K Info Defense, Inc., in his possession, custody, and

   control from March 12, 2008, through February 14, 2018, after the parties agree to an ESI

   protocol and search terms. In addition, Dr. Wright will only produce any responsive material

   after a confidentiality order is entered by the Court.

   Request No. 16

           All communications between you and Ross Ulbricht that occurred between January 1,

   2010 and January 1, 2014. For purposes of this interrogatory any communications with “Dread

   Pirate Roberts” should be considered communications with Ross Ulbricht.

   Response to Request No. 16

           Dr. Wright objects to this request because it is harassing, impertinent and scandalous,

   grossly overbroad, unduly burdensome, not proportional to the needs of the case, demands

   production of information that may contain trade secrets or confidential commercial information,

   and is not limited to information within Dr. Wright’s possession, custody, or control. First, this

   request is impermissibly overbroad and improper for seeking information that has no relevance

   to the issues as framed by the pleadings. Neither the “Dread Pirate Roberts” nor “Ross Ulbricht”

   are mentioned anywhere in the Second Amended Complaint. This request also is impermissibly

   overbroad for demanding information from 9 years ago.

           Moreover, this request also is overbroad and improper for expressly seeking information

   that has no relevance to the issues as framed by the pleadings. It expressly demands information

   that is not relevant or proportional to the needs of the case, is not necessary for Plaintiffs to




                                                     23
Case 9:18-cv-80176-BB Document 92-6 Entered on FLSD Docket 02/14/2019 Page 24 of 24



   adequately litigate their claims and amounts to an improper fishing expedition.

          Finally, Dr. Wright objects to this request to the extent that it seeks documents protected

   and restricted by the laws of foreign nations where the data was created or is maintained.

                                                RIVERO MESTRE LLP

                                                Attorneys for Craig Wright
                                                2525 Ponce de León Blvd., Suite 1000
                                                Miami, Florida 33134
                                                Telephone: (305) 445-2500
                                                Facsimile: (305) 445-2505
                                                E-mail: arivero@riveromestre.com
                                                E-mail: amcgovern@riveromestre.com
                                                E-mail: arolnick@riveromestre.com
                                                E-mail: zmarkoe@riveromestre.com
                                                E-mail: zkass@riveromestre.com
                                                Secondary: receptionist@riveromestre.com

                                                By:     /s/ Andrés Rivero
                                                        ANDRES RIVERO
                                                        Florida Bar No. 613819
                                                        JORGE A. MESTRE
                                                        Florida Bar No. 088145
                                                        AMANDA MCGOVERN
                                                        Florida Bar No. 964263
                                                        ALAN H. ROLNICK
                                                        Florida Bar No. 715085
                                                        ZAHARAH R. MARKOE
                                                        Florida Bar No. 504734

                                   CERTIFICATE OF SERVICE

          I certify that on January 18, 2019, I electronically served this document on all counsel of
   record by e-mail.
                                                                /s/ Andrés Rivero
                                                                ANDRÉS RIVERO




                                                   24
